IN THE

  SUPREME COURT OF THE STATE OF ARIZONA

                         CLAUDIA DUFF,
                           Petitioner,
                               v.
HON. KENNETH LEE, JUDGE OF THE SUPERIOR COURT OF THE STATE OF
          ARIZONA, IN AND FOR THE COUNTY OF PIMA,
                         Respondent,

                              and

TUCSON POLICE DEPARTMENT, A MUNICIPAL AGENCY; AND THE CITY OF
              TUCSON, A MUNICIPAL CORPORATION,
                    Real Parties in Interest.


                       No. CV-19-0128-PR
                    Filed November 25, 2020


         Appeal from the Superior Court in Pima County
           The Honorable D. Douglas Metcalf, Judge
                        No. C20182262
                          AFFIRMED

          Opinion of the Court of Appeals, Division Two
                    246 Ariz. 418 (App. 2019)
          AFFIRMED IN PART, VACATED IN PART
    DUFF V. HON. LEE/TUCSON POLICE DEPT./CITY OF TUCSON
                      Opinion of the Court




COUNSEL:

David D. Buechel (argued), Hollingsworth Kelly, PLLC, Tucson, Attorney
for Claudia Duff

Mark Brnovich, Arizona Attorney General, Brunn “Beau” W. Roysden III,
Solicitor General, Drew C. Ensign (argued), Section Chief, Civil Appeals
Section, Kathleen P. Sweeney, Senior Appellate Counsel, Robert J. Makar,
Assistant Attorney General, Phoenix, Attorneys for Honorable Kenneth Lee

Michael G. Rankin, City Attorney, Renee J. Waters, Principal Assistant City
Attorney, Tucson City Attorney’s Office, Tucson, Attorneys for City of
Tucson
                            ________________


JUSTICE BOLICK authored the opinion of the Court, in which CHIEF
JUSTICE BRUTINEL, VICE CHIEF JUSTICE TIMMER, and JUSTICES
GOULD, LOPEZ, BEENE, and MONTGOMERY joined.
                              ________________


JUSTICE BOLICK, opinion of the Court:


¶1             This case concerns the interaction between A.R.S. § 12-133, a
compulsory arbitration statute, and the Fast Trial and Alternative
Resolution (“FASTAR”) Pilot Program. We find no conflict between the
statute and this Court’s orders and rules establishing FASTAR, and we thus
hold that the trial court properly denied petitioner Claudia Duff’s motion
for arbitration.


                              BACKGROUND

¶2              Section 12-133(A)(1)–(2) requires superior courts, by court
rule, to “[e]stablish jurisdictional limits of not to exceed sixty-five thousand
dollars for submission of disputes to arbitration” and “[r]equire arbitration
                                       2
   DUFF V. HON. LEE/TUCSON POLICE DEPT./CITY OF TUCSON
                     Opinion of the Court




in all cases . . . in which . . . the amount in controversy does not exceed the
jurisdictional limit.” Section 12-133(H) establishes a right to appeal from an
arbitration award to the superior court for trial de novo on law and fact.
Certain financial penalties accrue if the appellant does not receive an award
that is at least 23% better than the arbitrator determined. § 12-133(I).
Section 12-133(L) provides that the jurisdictional limit under § 12-133(A)(1)
“does not apply to arbitration that is conducted under an alternative
dispute resolution program approved by the supreme court.

¶3             In 2015, this Court established the Committee on Civil Justice
Reform to “develop recommendations, including rule amendments or pilot
projects, to reduce the cost and time required to resolve civil cases in
Arizona’s superior courts.” In re Establishment of the Comm. on Civ. Just.
Reform and Appointment of Members, Admin. Order No. 2015-126 (2015). The
following year, the committee proposed the FASTAR Pilot Program.
Comm. On Civ. Just. Reform’s Rep. to the Ariz. Jud. Council, A Call to
Reform 18–20, 121–138 (Oct. 2016); In re Implementation of the Fast Trial and
Alternative Resolution (FASTAR) Pilot Program in Pima County, Admin. Order
No. 2017-116 (2017). FASTAR allows a plaintiff to choose between a short
trial and arbitration in cases seeking money damages not exceeding $50,000.
Admin. Order No. 2017-116. In doing so, the plaintiff must file a certificate
stating whether the case meets the four FASTAR eligibility criteria: (1) the
complaint requests monetary damages only; (2) the amount sought exceeds
the limit set by local rule for compulsory arbitration; (3) the amount sought
does not exceed $50,000, excluding interest, costs, and attorney fees; and (4)
the plaintiff does not need to serve the summons and complaint on any
defendant in a foreign country. Admin. Order No. 2017-116 app. at 1 (Rule
101(b)).

¶4             A plaintiff qualifying for and choosing a short trial is thereby
entitled to an expedited jury trial and may appeal a decision to the court of
appeals, but a plaintiff choosing arbitration forfeits the right to appeal.
Admin. Order No. 2017-116 app. at 2 (Rule 103), 9 (Rule 118(d)).

¶5            In essence, FASTAR was designed to provide an attractive
alternative to arbitration, which can entail a protracted process when a
party pursues a trial de novo afterward. Cf. Ray v. Rambaud, 103 Ariz. 186,
                                      3
    DUFF V. HON. LEE/TUCSON POLICE DEPT./CITY OF TUCSON
                      Opinion of the Court




188 (1968) (“[A] litigant does not have a vested right in any given mode of
procedure, and so long as a substantial and efficient remedy is provided,
due process of law is not denied by a change in remedy.”).

¶6             This Court implemented FASTAR as a three-year pilot
program in Pima County Superior Court commencing November 2017.1
Admin. Order No. 2017-116. We also approved new Court rules that
lowered Pima County’s jurisdictional limit for purposes of § 12-133(A)(1)
from $50,000 to $1,000. Id. Because the court’s jurisdictional minimum for
civil claims is $1,000, the order effectively eliminated compulsory
arbitration in the county.

¶7              In May 2018, Duff filed a complaint in Pima County Superior
Court seeking damages against the Tucson Police Department. Duff filed a
certificate of compulsory arbitration under § 12-133, as well as a FASTAR
certificate, claiming that the action did not meet FASTAR eligibility criteria.
Duff then filed a motion asking the court to order § 12-133 arbitration,
arguing FASTAR was unconstitutional as applied to her because it
extinguished her right to a trial de novo and appeal to the court of appeals
following arbitration.

¶8            The trial court denied Duff’s motion, finding both that
FASTAR preserved her rights under the short trial option and that electing
arbitration under FASTAR rules required waiver of jury trial and appeal
rights. The trial court further concluded that Duff’s claim fell outside the
$1,000 arbitration limit under the rules, so she was not entitled to § 12-133
arbitration. After obtaining a stay, Duff filed a special action in the court of
appeals.

¶9            The court of appeals accepted jurisdiction but denied relief. It
concluded that FASTAR conflicted with § 12-133 based on its interpretation
of Scheehle v. Justices of the Sup. Ct. of Ariz., 211 Ariz. 282 (2005), that


1 We subsequently extended the pilot program until December 31, 2021. In
re Extension of the Fast Trial and Alternative Resolution (FASTAR) Pilot
Program in Pima County, Admin. Order No. 2020-158 (2020).

                                       4
    DUFF V. HON. LEE/TUCSON POLICE DEPT./CITY OF TUCSON
                      Opinion of the Court




§ 12-133(A) “require[d], as opposed to merely authorize[d], each superior
court to adopt a mandatory arbitration program.” Duff v. Lee, 246 Ariz. 418,
425 ¶ 18 (App. 2019). Because the court found a conflict between the rules
and the statute, it went on to determine whether the statute was procedural
or substantive. Id. at 424 ¶ 12. The court concluded the statute was
procedural because it does not create or define substantive rights but
prescribes the method of enforcing substantive rights. Id. at 426–27 ¶¶ 21,
23 (citing State v. Birmingham, 96 Ariz. 109, 110 (1964)). Because the statute
was procedural rather than substantive, the court concluded that this
Court’s rules prevailed over the statute. Id. at 427 ¶ 25. Finally, the court
rejected Duff’s contention that FASTAR did not apply to her, holding that
this Court’s November 2017 order established binding and effective court
rules for Pima County that existed at the time Duff’s claim arose. Id. at 428
¶¶ 28, 32. Judge Brearcliffe specially concurred, agreeing that FASTAR
applied to Duff but concluding that “§ 12-133 does not conflict with the
FASTAR rule changes and Scheehle is therefore not a barrier to them.” Id.
at 428–29 ¶ 33 (Brearcliffe, J., specially concurring).

¶10           We granted review to determine (1) whether FASTAR and
§ 12-133 conflict; (2) if so, whether the statute is procedural or substantive;
and (3) if the statute is substantive, whether FASTAR violates article 3 of
the Arizona Constitution by altering or diminishing the statutory right to
appeal. All these are questions of statewide importance. We have
jurisdiction under article 6, section 5(3) of the Arizona Constitution and
A.R.S. § 12-120.24.

                                DISCUSSION

¶11          Interpreting court rules and statutes raises questions of law
that we review de novo. See State v. Hansen, 215 Ariz. 287, 289 ¶ 6 (2007).

¶12           Article 6, section 5(5) of the Arizona Constitution vests this
Court with the exclusive authority over procedural rulemaking. Id. ¶ 9.
The legislature may properly enact statutory procedures that supplement,
rather than conflict with, rules this Court has promulgated, but “in the
event of irreconcilable conflict between a procedural statute and a rule, the
rule prevails.” Seisinger v. Siebel, 220 Ariz. 85, 88–89 ¶ 8 (2009); accord State

                                       5
    DUFF V. HON. LEE/TUCSON POLICE DEPT./CITY OF TUCSON
                      Opinion of the Court




v. Reed, 248 Ariz. 72, 76 ¶ 10 (2020); Scheehle, 211 Ariz. at 289 ¶ 24 (holding
that Court rules “are valid even if they are not completely cohesive with
related legislation, so long as they are an appropriate exercise of the court’s
constitutional authority”). Hence, we first must determine whether an
irreconcilable conflict exists between the statute and rule. If it does, we then
determine whether the statute is procedural or substantive. Only if it is
substantive, and thus within the legislature’s purview, must we determine
if FASTAR violates Duff’s statutory rights.

¶13            When construing both statutes and court rules, we apply
“fundamental principles of statutory construction, the cornerstone of which
is the rule that the best and most reliable index of a statute’s meaning is its
language and, when the language is clear and unequivocal, it is
determinative of the statute’s construction.” Hansen, 215 Ariz. at 289 ¶ 7
(quoting Deer Valley Unified Sch. Dist. No. 97 v. Houser, 214 Ariz. 293, 296 ¶ 8
(2007)).

¶14            “We do not hastily find a clash between a statute and court
rule,” Graf v. Whitaker, 192 Ariz. 403, 406 ¶ 11 (App. 1998), and we avoid
interpretations that “unnecessarily implicate constitutional concerns.”
Scheehle, 211 Ariz. at 288 ¶ 16. Thus, we seek to harmonize rules and
statutes, reading them in tandem whenever possible. See Hansen, 215 Ariz.
at 289 ¶ 7.

¶15           Duff argues that § 12-133 conflicts with FASTAR because the
statute “require[s], as opposed to merely authorize[s], each superior court
to adopt a mandatory arbitration program” and that FASTAR impliedly
conflicts with A.R.S. § 22-201(B), which gives justices of the peace
“exclusive original jurisdiction” over certain civil actions concerning
$10,000 or less. We disagree.

¶16            As a matter of plain text, § 12-133 imposes only a ceiling on
the jurisdictional limit—$65,000—not a floor. Thus, the statute leaves it up
to each superior court to set its own minimum amount for requiring
arbitration for all cases under the cap. In Scheehle, the Court interpreted
§ 12-133 to “require, as opposed to merely permit, superior courts to
implement mandatory arbitration programs by rule,” 211 Ariz. at 286 ¶ 6,
                                       6
   DUFF V. HON. LEE/TUCSON POLICE DEPT./CITY OF TUCSON
                     Opinion of the Court




but nothing in the statute prevents this Court from lowering the
jurisdictional minimum amount so that few, if any, cases require
mandatory arbitration. Indeed, a $1,000 cap has existed in Santa Cruz and
Greenlee counties for years. The Attorney General notes that the legislature
has amended the statute five times since those limits have been in place.
Although we disagree that the existence of a $1,000 minimum amount in
certain counties suggests legislative acquiescence to the practice, it
illustrates that counties have exercised the discretion provided by the
statute to set different jurisdictional limits.

¶17            Because § 12-133 does not contain a floor, reading a minimum
jurisdictional amount for arbitration into § 12-133 would rewrite the statute
and therefore potentially violate the separation of powers. See State v. Holle,
240 Ariz. 300, 310 ¶ 47 (2016) (quoting In re Nicholas S., 226 Ariz. 182, 186 ¶
18 (2011)). This Court is reluctant to “imply a statutory limitation that
would create a conflict in the constitutional prerogatives of separate
branches of Arizona government.” Scheehle, 211 Ariz. at 289 ¶ 25.

¶18            In the alternative, Duff would have us find an implied
jurisdictional floor in § 12-133 by its reference to § 22-201(B). Section
22-201(B) gives justices of the peace “exclusive original jurisdiction” over
civil cases “when the amount involved, exclusive of interest, costs and
awarded attorney fees when authorized by law, is ten thousand dollars or
less.” Duff argues that a $10,000 minimum must exist for § 12-133
arbitration, or else § 12-133 would impose upon the “exclusive” jurisdiction
of justice courts.

¶19            Despite its language, however, § 22-201 does not give justice
courts exclusive jurisdiction over civil cases between $1,000 and $10,000 and
therefore cannot impose an implied jurisdictional limit in § 12-133. That is
because article 6, section 14(3) of the Arizona Constitution gives superior
courts exclusive jurisdiction over claims valued at and above $1,000. The
legislature may not statutorily divest the superior court of its original
jurisdiction, see State ex rel. Neely v. Brown, 177 Ariz. 6, 8 (1993), but “of
course” can “give the justice court concurrent original jurisdiction in such
cases.” Id. Thus, to apply the statute in a constitutional manner, the term
“exclusively” in § 22-201 must necessarily be read to provide concurrent
                                      7
   DUFF V. HON. LEE/TUCSON POLICE DEPT./CITY OF TUCSON
                     Opinion of the Court




jurisdiction. Therefore, § 22-201 does not imply a minimum jurisdictional
amount for § 12-133.

¶20           Because no jurisdictional floor exists within the text of
§ 12-133, the FASTAR rules did not violate § 12-133 when setting Pima
County’s cap for mandatory arbitration at $1,000. Accordingly, no conflict
exists between the statute and the FASTAR rules, and therefore we need
not determine whether the statute is substantive or procedural.

                             CONCLUSION

¶21           We affirm the trial court. We vacate paragraphs 18, 19, and
the relevant part of paragraph 25 of the court of appeals opinion and affirm
the remainder.




                                     8